PER CURIAM.
Appellant contends the trial court erred in denying his motion to withdraw his plea, tendered prior to sentencing. We agree and reverse.
In our view, appellant has shown good cause for withdrawal of his plea and has established that the trial court, in taking the plea, failed to cover all of the factors set forth in Florida Rule of Criminal Procedure 3.172(c). Although the trial judge did ask appellant whether he understood the change of plea form, he never personally determined whether appellant understood, inter alia, that he was giving up his right to trial by jury or his right to appeal all matters relating to the judgment. Furthermore, as appellant correctly contends, the trial judge never satisfied himself on the record that there was a factual basis for the plea. See Koenig v. State, 597 So.2d 256 (Fla.1992).
We find the other two issues raised by appellant to be without merit.
GLICKSTEIN, C.J., and GUNTHER and POLEN, JJ., concur.